DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 09/17/2021. This application is a division (DIV) of the application 16/900391.
Claims 1-5 are currently pending in this application.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/17/2021 and 10/05/2021 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner’s Note
Applicant is suggested to include the information related to the fig. 4B and paras. 0096-0098 of the specification into the independent claims to provide the application in a better position for an allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites:
“… validating, with circuitry, one or more devices based on identity information corresponding to the one or more devices; generating … one or more pseudonyms for one … one or more certificates … distributing … the one or more certificates …”, however, it is not clear (1) whether “validating the device based on the identity information” has any relationship/used for other claimed functions, such as generation of the pseudonyms, distribution of the certificate, etc. (or omitting necessary step/component which cause the limitations unclear); (2) whether “identity information” has any relationship (or the same) and “pseudonym” of the device because they both are related to the device; (3) whether “the single identity information” corresponds to “the plurality of devices” or not;
“… generating … one or more pseudonyms for one or more devices … one or more certificates … distributing … the one or more certificates to the one or more devices”, however, it is not clear whether the term “one or more” is applied to the claimed components (e.g., one pseudonym for a plurality of devices, a plurality of pseudonyms for a device, distributing one certificate to a plurality of devices, etc.).  
Claims 2-5 depend from the claim 1, and are analyzed and rejected accordingly.

Claims 2 and 3 recite “… maintaining regional information corresponding to … devices; and inserting the reginal information into one … certificate …” in the claim 2, and “… uploading the regional information to a distributed ledger accessible to the one …” – in the claim 3, however, it is not clear (1) whether the regional information corresponding to the plurality of devices is inserting into one certificate or not; (2) whether the distributed ledger is an online storage or a file of a device (e.g., how to access/upload the distributed leger stored in the first device from the second device) or it is not clear to define a boundary of the limitations.
Claims 4 and 5 recite “… maintaining a certificate revocation list indicating a revocation status of the one … certification to the … devices; and providing the certificate revocation list to the one …” in the claim 4, and “… uploading the certificate revocation list to a distributed ledger accessible to the one …” – see the claim 5, however, it is not clear (1) whether the revocation status of a certificate is provided to a plurality of device or not; (2) whether the distributed ledger is an online storage or a file of a device (e.g., how to access/upload the distributed leger stored in the first device from the second device) or it is not clear to define a boundary of the limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wentz (US 2020/0153627 A1).

As per claim 1, Wentz teaches a method performed by a server, comprising:
validating, with circuitry, one or more devices based on identity information corresponding to the one or more devices [figs. 1, 2; par. 0021, lines 1-13; par. 0052, lines 1-8; par. 0059 of Wentz teaches validating, with circuitry, one or more devices based on identity information (e.g., the digital signature or the digitally signed assertion 200) corresponding to the one or more devices];
generating, with the circuitry, one or more pseudonyms for the one or more devices; generating, with the circuitry, one or more certificates for the one or more devices, the one or more certificates including the one or more pseudonyms of the one or more devices [figs. 1, 2; par. 0020, lines 1-14; par. 0021, lines 1-18; par. 0027; par. 0052; par. 0073, lines 1-7  of Wentz teaches generating, with the circuitry, one or more pseudonyms (e.g., the digital signature using a private key or a group public key) for the one or more devices (e.g., the entity); generating, with the circuitry, one or more certificates (e.g., the digital certificates or the digitally signed assertion) for the one or more devices, the one or more certificates including the one or more pseudonyms (e.g., the digital signature) of the one or more devices]; and
distributing, with the circuitry, the one or more certificates to the one or more devices [figs. 1, 2; par. 0066, lines 1-15 of Wentz teaches distributing, with the circuitry, the one or more certificates to the one or more devices].

As per claim 2, Wentz teaches the method according to claim 1. 
Wentz further teaches maintaining regional information corresponding to the one or more devices; and inserting the regional information into the one or more certificates before distributing the one or more certificates to the one or more devices [figs. 1, 2; par. 0060; lines 1-54 of Wentz teaches maintaining regional information (e.g., additional information/data including location of the node geographically or IP address) corresponding to the one or more devices; and inserting the regional information into the one or more certificates (e.g., the digitally signed assertion) before distributing the one or more certificates to the one or more devices].

As per claim 3, Wentz teaches the method according to claim 2. 
Wentz further teaches uploading the regional information to a distributed ledger accessible to the one or more devices [figs. 1, 2; par. 0055; par. 0066; lines 1-70 of Wentz teaches uploading the regional information (e.g., the additional data/information) to a distributed ledger accessible to the one or more devices].

As per claim 4, Wentz teaches the method according to claim 1. 
Wentz further teaches maintaining a certificate revocation list indicating a revocation status of the one or more certificates distributed to the one or more devices; and providing the certificate revocation list to the one or more devices [par. 0066; lines 54-60 of Wentz teaches maintaining a certificate revocation list (e.g., the revocation list of the distributed authentication listing instance) indicating a revocation status of the one or more certificates distributed to the one or more devices; and providing the certificate revocation list to the one or more devices – see also rejections to the claim 1].

As per claim 5, Wentz teaches the method according to claim 4. 
Wentz further teaches wherein the providing of the certificate revocation list to the one or more devices includes uploading the certificate revocation list to a distributed ledger accessible to the one or more devices [figs. 1, 2; par. 0055; par. 0066, lines 1-70; par. 0099, lines 33-44 of Wentz teaches wherein the providing of the certificate revocation list (e.g., the revocation list included in the distributed authentication listing instance 136 or the temporally sequential listing 204) to the one or more devices includes uploading the certificate revocation list to a distributed ledger accessible to the one or more devices – see also rejections to the claim 1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495